Exhibit 10.1
Summary of Board of Directors Compensation




Compensation Element
 
Revised Program
for non-employee
directors*
Cash Compensation
   
Annual Board Member Retainer
 
$30,000
     
Board Chair Retainer (Additional)
 
$15,000
Committee Chair Retainers
   
Audit
 
$7,500
Compensation
 
$7,500
Nominating and Corporate Governance Committee (if also serving as Chairman of
the Board, receives member fee instead)
 
$4,000
Special Committees (as applicable)
 
$5,000
Committee Member Retainers
   
Audit
 
$5,000
Compensation
 
$3,750
Nominating and Corporate Governance Committee
 
$2,500
Special Committees (as applicable)
 
$2,500
Equity Compensation
   
Initial Equity Grant
10,000 options (1)
(not revised)
Annual Equity Grant
6,000 options (2)
(not revised)
     

 
(1)
50% vests at first annual meeting of stockholders following appointment and 50%
vests at second annual meeting of stockholders following appointment.

 
(2)
100% vests at next annual meeting of stockholders.

 
* Revised compensation to be in effect as of the beginning of third fiscal
quarter
               

 
Additionally, Adept reimburses non-employee Board members for reasonable out-of
pocket expenses incurred in the performance of their duties as directors, which
in practice is primarily related to travel expenses associated with Board or
committee meetings or with committee assignments, but no additional compensation
is paid for attendance at Board or committee meetings.